

 
 

Exhibit 10.3
 
EXECUTION COPY
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 12, 2010 by and among Raptor Pharmaceutical Corp., a Delaware
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Advice” has the meaning set forth in Section 6(d).
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Closing” has the meaning set forth in the Purchase Agreement.
 
“Closing Date” has the meaning set forth in the Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.
 
“Company” has the meaning set forth in the Preamble.
 
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
 
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the ninetieth (90th) calendar day
following the Closing Date (or, in the event the Commission reviews and has
written comments to the Initial Registration Statement or the New Registration
Statement, the one hundred twentieth (120th) calendar day following the Closing
Date); provided, however, that if the Company is notified by the Commission that
the Initial Registration Statement or the New Registration Statement will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.
 
“Effectiveness Period” has the meaning set forth in Section 2(b).
 
“Event” has the meaning set forth in Section 2(c).
 
“Event Date” has the meaning set forth in Section 2(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the tenth (10th) calendar day
following the Closing Date, provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next business day on which the
Commission is open for business.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.
 
“Liquidated Damages” has the meaning set forth in Section 2(c).
 
“Losses” has the meaning set forth in Section 5(a).
 
“New Registration Statement” has the meaning set forth in Section 2(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Placement Agent” means JMP Securities LLC and any permitted assigns.
 
“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Capital Market.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Agreement” has the meaning set forth in the Recitals.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.
 
“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing, provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire and provided to the Company any other
information regarding the Holder and the distribution of the Registrable
Securities as the Company may, from time to time, reasonably require for
inclusion in a Registration Statement pursuant to applicable law; and provided,
further, that with respect to a particular Holder, such Holder’s Shares and
Warrant Shares shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) a sale pursuant to a Registration Statement or Rule
144 under the Securities Act (in which case, only such security sold by the
Holder shall cease to be a Registrable Security); or (B) becoming eligible for
resale by the Holder under Rule 144 without the requirement for the Company to
be in compliance with the current public information required thereunder and
without volume or manner-of-sale restrictions, pursuant to a written opinion
letter to such effect, addressed, delivered and acceptable to the Transfer
Agent.
 
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
 
“Remainder Registration Statement” has the meaning set forth in Section 2(a).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Warrants” means the Warrants issued pursuant to the Purchase Agreement.  The
Placement Agent and/or its designees are also receiving placement agent warrants
as compensation for services rendered in connection with the transactions set
forth in the Purchase Agreement, which warrants shall also constitute “Warrants”
for all purposes hereunder.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
2. Registration.
 
(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to register for resale the Registrable Securities as a secondary
offering) subject to the provisions of Section 2(e) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” section
attached hereto as Annex A (which may be modified to respond to comments, if
any, provided by the Commission or to reflect any non-material
changes).  Notwithstanding the registration obligations set forth in this
Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities. Notwithstanding any other
provision of this Agreement and subject to the payment of liquidated damages in
Section 2(c), if the Commission or any SEC Guidance sets forth a limitation of
the number of Registrable Securities permitted to be registered on a particular
Registration Statement as a secondary offering,, unless otherwise directed in
writing by a Holder as to its Registrable Securities, the number of Registrable
Securities to be registered on such Registration Statement will first be reduced
by Registrable Securities represented by holders of Warrant Shares issued to the
Placement Agent, second by Registrable Securities not acquired pursuant to the
Purchase Agreement (whether pursuant to registration rights or otherwise), third
by Registrable Securities represented by holders of Warrant Shares other than
those issued to the Placement Agent (applied, in the case that some Warrant
Shares may be registered, to the Holders on a pro rata basis based on the total
number of unregistered Warrant Shares held by such Holders) and fourth by
Registrable Securities represented by Shares (applied, in the case that some
Shares may be registered, to the Holders on a pro rata basis based on the total
number of unregistered Shares held by such Holders, subject to a determination
by the Commission that certain Holders must be reduced first based on the number
of Shares held by such Holders).  In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by the
Commission or SEC Guidance provided to the Company, one or more registration
statements on Form S-3 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statements”).
 
(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act),
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been sold by the Holders or (ii) the date that all Registrable
Securities covered by such Registration Statement may be sold by non-affiliates
without volume or manner-of-sale restrictions pursuant to Rule 144, without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144 as determined by counsel to the Company
pursuant to a written opinion letter to such effect, addressed and reasonably
acceptable to the Company’s transfer agent (the “Effectiveness Period”).  The
Company shall telephonically request effectiveness of a Registration Statement
as of 5:00 P.M. New York City time on a Trading Day.  The Company shall promptly
notify the Holders via facsimile or electronic mail of a “.pdf” format data file
of the effectiveness of a Registration Statement on the same Trading Day that
the Company telephonically confirms effectiveness with the Commission. The
Company shall, by 9:30 A.M. New York City time on the first Trading Day after
the Effective Date, file a final Prospectus with the Commission, as required by
Rule 424(b).  Failure to so notify the Holders on or before the second Trading
Day after such notification or effectiveness or failure to file a final
Prospectus as aforesaid shall be deemed an Event under Section 2(c).
 
(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, (iii) after its Effective Date, (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities for any
reason for more than an aggregate of thirty (30) consecutive calendar days or
sixty (60) calendar days (which need not be consecutive days) during any twelve
(12) month period, or (iv) the Company fails to satisfy the current public
information requirement pursuant to Rule 144(c)(1) as a result of which the
Holders who are not affiliates are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto), (any such failure or
breach in clauses (i) through (iv) above being referred to as an “Event,” and,
for purposes of clauses (i), (ii) or (iv), the date on which such Event occurs,
or for purposes of clause (iii), the date on which such thirty (30) or sixty
(60) calendar day period is exceeded, being referred to as an “Event Date”),
then in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the earlier of (1) the applicable Event is cured or (2) the Registrable
Securities are eligible for resale pursuant to Rule 144 without manner of sale
or volume restrictions, the Company shall pay to each Holder an amount in cash,
as partial liquidated damages and not as a penalty (“Liquidated Damages”), equal
to one percent (1.0%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any unregistered Registrable Securities
then held by such Holder.  The parties agree that (1) the Company will not be
liable for Liquidated Damages under this Agreement with respect to any Warrants
or Warrant Shares (prior to their issuance), (2) notwithstanding anything to the
contrary herein or in the Purchase Agreement, no Liquidated Damages shall be
payable with respect to any period after the expiration of the Effectiveness
Period (except in respect of an Event described in Section 2(c)(iv) herein), (it
being understood that this sentence shall not relieve the Company of any
Liquidated Damages accruing prior to the Effectiveness Deadline) and in no event
shall, the aggregate amount of Liquidated Damages (excluding Liquidated Damages
payable in respect of an Event described in Section 2(c)(iv) herein) payable to
a Holder exceed, in the aggregate, five percent (5%) of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement (ten percent (10%)
if the only Event is clause (iv)) and (3) in no event shall the Company be
liable in any thirty (30) day period for Liquidated Damages under this Agreement
in excess of one percent (1.0%) of the aggregate purchase price paid by the
Holders pursuant to the Purchase Agreement.  If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within five (5)
Business Days after the date payable, the Company will pay interest thereon at a
rate of one and one-half percent (1.5%) per month (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Holder, accruing daily
from the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full.  The Liquidated Damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an Event, except in the case of the first Event Date.  The
Company shall not be liable for Liquidated Damages under this Agreement as to
any Registrable Securities which are not permitted by the Commission to be
included in a Registration Statement due solely to SEC Guidance from the time
that it is determined that such Registrable Securities are not permitted to be
registered until such time as the provisions of this Agreement as to the
Remainder Registration Statements required to be filed hereunder are triggered,
in which case the provisions of this Section 2(c) shall once again apply, if
applicable.  In such case, the Liquidated Damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Purchaser to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Purchaser).
 
(d) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than five (5) Trading Days following the date of this
Agreement. At least ten (10) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three (3) Trading Days prior to
the applicable anticipated filing date.  Each Holder further agrees that it
shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
to take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information, provided,
however, that the Company shall not be obligated to file more than one
post-effective amendment or supplement in any 25-day period following the date
such Registration Statement is declared effective for the purpose of naming
Holders as selling securityholders who are not named in such Registration
Statement at the time of effectiveness.. Each Holder acknowledges and agrees
that the information in the Selling Stockholder Questionnaire or request for
further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.
 
(e) In the event that Form S-3 is not  available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 promptly after such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.  The Holders acknowledge that as of the Closing
Date and at the time of the Filing Deadline the Company will not be eligible to
use a Form S-3 to register the resale of the Registrable Securities.
 
3. Registration Procedures
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a) Not less than two (2) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), (i) furnish to the Holder copies
of such Registration Statement, Prospectus or amendment or supplement thereto,
as proposed to be filed, which documents will be subject to the review of such
Holder (it being acknowledged and agreed that if a Holder does not object to or
comment on the aforementioned documents within such two (2) Trading Day or one
(1) Trading Day period, as the case may be, then the Holder shall be deemed to
have consented to and approved the use of such documents) and (ii) use
commercially reasonable efforts to cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities
Act.  The Company shall not file any Registration Statement or amendment or
supplement thereto in a form to which a Holder reasonably objects in good faith,
provided that, the Company is notified of such objection in writing within the
two (2) Trading Day or one (1) Trading Day period described above, as
applicable, and for such period as the Company and such Holder are attempting in
good faith to resolve the objection of such Holder, any time period or deadline
for purposes of Section 2(c) shall be extended for such period and no Liquidated
Damages shall accrue or be payable for such period.
 
(b) (i)  Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the Effectiveness Period (subject to
the terms of this Agreement) in accordance with the intended methods of
disposition by the Holders thereof as set forth in such Registration Statement
as so amended or in such Prospectus as so supplemented; provided, however, that
each Purchaser shall be responsible for the delivery of the Prospectus, if
required, to the Persons to whom such Purchaser sells any of the Shares or the
Warrant Shares (including in accordance with Rule 172 under the Securities Act),
and each Purchaser agrees to dispose of Registrable Securities in compliance
with the “Plan of Distribution” described in the Registration Statement and
otherwise in compliance with applicable federal and state securities laws. In
the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the Exchange Act, the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Exchange Act report which created the requirement for
the Company to amend or supplement such Registration Statement was filed.
 
(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; and provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information.
 
(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.
 
(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
(g) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to (i) the
 
Holder upon effectiveness of a Registration Statement covering the resales of
the Shares or (ii) a transferee pursuant to transfers made pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and the Warrants and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.
 
(h) Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.  If the
Company notifies the Holders in accordance with clauses (iii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus.  The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 3(h) to suspend the availability of a Registration statement and
Prospectus, without the payment of partial Liquidated Damages otherwise required
pursuant to Section 2(c), for a period not to exceed forty (40) calendar days
(which need not be consecutive days) in any twelve (12) month period.
 
(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the common stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three (3) Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company.
 
4. Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading and (B) with respect to compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holder), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses incurred by the Company, (iv)
fees and disbursements of counsel for the Company, and (v) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement.  In addition, the Company shall
be responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder.  In no event shall
the Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.
 
5. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Agreement, except
to the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and approved  in writing by such Holder expressly
for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
each Holder has approved Annex A hereto for this purpose) or (B) in the case of
an occurrence of an event of the type specified in Section 3(c)(iii)-(vi),
related to the use by a Holder of an outdated or defective Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated or
defective and prior to the receipt by such Holder of the Advice contemplated and
defined in Section 6(d) below, to the extent that following the receipt of the
Advice the misstatement or omission giving rise to such Loss would have been
corrected or (C) to the extent that any such Losses arise out of the Purchaser’s
(or any other indemnified Person’s) failure to send or give a copy of the
Prospectus or supplement (as then amended or supplemented), if required,
pursuant to Rule 172 under the Securities Act (or any successor rule) to the
Persons asserting an untrue statement or alleged untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement.  The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.
 
(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement (it being
understood that the Holder has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(d).  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.
 
(d) Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5 was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), (A) no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and (B)
no contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
        The indemnity and contribution agreements contained in this Section 5
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
6. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b) No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements.  Except and to the extent specified in the Schedules to the Purchase
Agreement, neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in a Registration Statement other than the Registrable Securities and the
Company shall not prior to the Effective Date enter into any agreement providing
any such right to any of its security holders. The Company shall not file with
the Commission a registration statement relating to an offering for its own
account under the Securities Act of any of its equity securities other than a
registration statement on Form S-8 or, in connection with an acquisition, on
Form S-4 until the earlier of (i) the date that is thirty (30) days after the
Initial Registration Statement or New Registration Statement, as the case may
be, is declared effective or (ii) the date that all Registrable Securities are
eligible for resale by non-affiliates without volume or manner of sale
restrictions under Rule 144 and without the requirement for the company to be in
compliance with the current public information requirements under Rule 144. For
the avoidance of doubt, the Company shall not be prohibited from preparing and
filing with the Commission a registration statement relating to an offering of
Common Stock by existing stockholders of the Company under the Securities Act
pursuant to the terms of registration rights held by such stockholder or from
filing amendments to registration statements filed prior to the date of this
Agreement.
 
(c) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement
 
(d) Discontinued Disposition.  By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.    The Company will use its
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable.  The Company agrees and acknowledges that
any periods during which the Holder is required to discontinue the disposition
of the Registrable Securities hereunder shall be subject to the provisions of
Section 2(c).
 
(e) No Inconsistent Agreements.  Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.
 
(f) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding no less than a majority of the then outstanding Registrable Securities,
provided that any party may give a waiver as to itself.  Notwithstanding the
foregoing,  a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.
 
(g) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
(h) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  The Company may not assign its rights or obligations
hereunder (except by merger or in connection with another entity acquiring all
or substantially all of the Company’s assets) without the prior written consent
of all the Holders of the then outstanding Registrable Securities.  Each Holder
may assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement; provided in each case that (i) the
Holder agrees in writing with the transferee or assignee to assign such rights
and related obligations under this Agreement, and for the transferee or assignee
to assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.
 
(i) Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.
 
(j) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
 
(k) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
 
(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings.  The headings in this Agreement are for convenience only and shall
not limit or otherwise affect  the meaning hereof.
 
(n) Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.
 
(o)           Termination.  This Agreement shall be automatically terminated
with respect to any Holder and shall have no force or effect with respect to
such Holder upon the termination of the Purchase Agreement with respect to such
Holder (other than such Holder’s obligations under Section 5).  Nothing in this
Section 6(o) shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 



     
RAPTOR PHARMACEUTICAL CORP.
 
   
By
 :  /s/  Christopher M. Starr
   
Name:
Title:
 Christopher Starr
 CEO
 

 


 
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 


 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY


Geneve
Corp                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Michael
Gregory                                                                
Name:  Michael Gregory
Title:    Authorized Person


ADDRESS FOR NOTICE


c/o: Cummings Bay Capital Management,
LP                                                                           


Street: 13455 Noel
Road                                                                           


City/State/Zip: Dallas, TX
75209                                                                           


Attention: Michael
Gregory                                                                           


Tel:           972.419.4489                                                                


Fax:           972.628.4147                                                                


Email:           Michael.gregory@cummingsbay.com                                                                



 
 

--------------------------------------------------------------------------------

 

 
 WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY


Cummings Bay Capital,
LP                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Michael
Gregory                                                                
Name:  Michael Gregory
Title:    Authorized Person


ADDRESS FOR NOTICE


c/o: Cummings Bay Capital Management,
LP                                                                           


Street: 13455 Noel
Road                                                                           


City/State/Zip: Dallas, TX
75209                                                                           


Attention: Michael
Gregory                                                                           


Tel:           972.419.4489                                                                


Fax:           972.628.4147                                                                


Email:           Michael.gregory@cummingsbay.com                                                                



 
 

--------------------------------------------------------------------------------

 

 
 WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY


Redmile Capital Fund,
LP                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Jeremy C.
Green                                                                
Name:  Jeremy C. Green
Title:    Managing Member of the General partner andInvestment Manager


ADDRESS FOR NOTICE


c/o: Redmile Group,
LLC                                                                           


Street: 100 Pine Street, Suite
1925                                                                           


City/State/Zip: San Francisco,
CA  94111                                                                           


Attention: Josh
Garcia                                                                           


Tel:           415.489.9980                                                                


Fax:           


Email:           josh@redmilegrp.com                                                                




 

 
 

--------------------------------------------------------------------------------

 

 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Redmile Capital Offshore Fund II,
Ltd.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Jeremy C.
Green                                                                
Name:  Jeremy C. Green
Title:    Managing Member, Redmile Group, LLC (the IM)


ADDRESS FOR NOTICE


c/o: Redmile Group,
LLC                                                                           


Street: 100 Pine Street, Suite
1925                                                                           


City/State/Zip: San Francisco,
CA  94111                                                                           


Attention: Josh
Garcia                                                                           


Tel:           415.489.9980                                                                


Fax:           


Email:           josh@redmilegrp.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Redmile Capital Offshore Fund,
Ltd.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Jeremy C.
Green                                                                
Name:  Jeremy C. Green
Title:    Managing Member, Redmile Group, LLC (the IM)


ADDRESS FOR NOTICE


c/o: Redmile Group,
LLC                                                                           


Street: 100 Pine Street, Suite
1925                                                                           


City/State/Zip: San Francisco,
CA  94111                                                                           


Attention: Josh
Garcia                                                                           


Tel:           415.489.9980                                                                


Fax:           


Email:           josh@redmilegrp.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Redmile Ventures
Ltd.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Jeremy C.
Green                                                                
Name:  Jeremy C. Green
Title:    Managing Member, Redmile Group, LLC (the IM)


ADDRESS FOR NOTICE


c/o: Redmile Group,
LLC                                                                           


Street: 100 Pine Street, Suite
1925                                                                           


City/State/Zip: San Francisco,
CA  94111                                                                           


Attention: Josh
Garcia                                                                           


Tel:           415.489.9980                                                                


Fax:           


Email:           josh@redmilegrp.com                                                                

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY


Straus Healthcare partners,
L.P.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Ravinder
Holder                                                                
Name:  Ravinder Holder
Title:    Partner


ADDRESS FOR NOTICE


c/o: Straus Asset
Management                                                                           


Street: 767 Third Avenue, 21st
Floor                                                                           


City/State/Zip: New York,
NY  10017                                                                           


Attention: Andrew
Marks                                                                           


Tel:           212.676.5647                                                                


Fax:           212.676.5649                                                                


Email:           amarks@strauspartners.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY


Straus Partners,
L.P.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Ravinder
Holder                                                                
Name:  Ravinder Holder
Title:    Partner


ADDRESS FOR NOTICE


c/o: Straus Asset
Management                                                                           


Street: 767 Third Avenue, 21st
Floor                                                                           


City/State/Zip: New York,
NY  10017                                                                           


Attention: Andrew
Marks                                                                           


Tel:           212.676.5647                                                                


Fax:           212.676.5649                                                                


Email:           amarks@strauspartners.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
 WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY


Epworth – Ayer
Capital                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Jay
Venkatesan                                                                
Name:  Jay Venkatesan
Title:    Portfolio Manager


ADDRESS FOR NOTICE


c/o: Ayer Capital Management
LP                                                                           


Street: 230 California St, Suite
600                                                                           


City/State/Zip: San Francisco,
CA  94111                                                                           


Attention:                                                                           


Tel:           415.874.4800                                                                


Fax:           415.520.6826                                                                


Email:           tmg@ayercapital.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
 WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTING ENTITY


Ayer Capital Partners Kestrel Fund,
LP                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Jay
Venkatesan                                                                
Name:  Jay Venkatesan
Title:    Managing Member


ADDRESS FOR NOTICE


c/o: Ayer Capital Management,
LP                                                                           


Street: 230 California St, Suite
600                                                                           


City/State/Zip: San Francisco,
CA  94111                                                                           


Attention:                                                                           


Tel:           415.874.4800                                                                


Fax:           415.520.6826                                                                


Email:           tmg@ayercapital.com                                                                



 
 

--------------------------------------------------------------------------------

 

 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Ayer Capital Partners Master Fund,
L.P.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Jay
Venkatesan                                                                
Name:  Jay Venkatesan
Title:    Managing Member


ADDRESS FOR NOTICE


c/o: Ayer Capital Management,
LP                                                                           


Street: 230 California St, Suite
600                                                                           


City/State/Zip: San Francisco,
CA  94111                                                                           


Attention:                                                                           


Tel:           415.874.4800                                                                


Fax:           415.520.6826                                                                


Email:           tmg@ayercapital.com                                                                



 
 

--------------------------------------------------------------------------------

 

 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


SRI Fund,
L.P.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ William O.
Reimann                                                                
Name:  William O. Reimann
Title:    Vice President of general partner of general partner


ADDRESS FOR NOTICE


c/o: SRI Genpar,
L.P.                                                                           


Street: 201 Main Street, Suite
3200                                                                           


City/State/Zip: Forth Worth, Texas
76102                                                                           


Attention: Brad
Donley                                                                           


Tel:           817.390.8875                                                                


Fax:           817.390.8896                                                                


Email:           bdonley@barbnet.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


BBT Fund,
L.P.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ William O.
Reimann                                                                
Name:  William O. Reimann
Title:    Vice President of general partner of general partner


ADDRESS FOR NOTICE


c/o: BBT Genpar,
L.P.                                                                           


Street: 201 Main Street, Suite
3200                                                                           


City/State/Zip: Forth Worth, Texas
76102                                                                           


Attention: Brad
Donley                                                                           


Tel:           817.390.8875                                                                


Fax:           817.390.8896                                                                


Email:           bdonley@barbnet.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


CAP Fund,
L.P.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ William O.
Reimann                                                                
Name:  William O. Reimann
Title:    Vice President of general partner of general partner


ADDRESS FOR NOTICE


c/o: CAP Genpar,
L.P.                                                                           


Street: 201 Main Street, Suite
3200                                                                           


City/State/Zip: Forth Worth, Texas
76102                                                                           


Attention: Brad
Donley                                                                           


Tel:           817.390.8875                                                                


Fax:           817.390.8896                                                                


Email:           bdonley@barbnet.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Deerfield Special Situations Fund International, Limited 


AUTHORIZED SIGNATORY


By:           /s/ James
Flynn                                                                
Name:  James Flynn
Title:    President


ADDRESS FOR NOTICE


c/o: Deerfield
Management                                                                           


Street: 780 3rd Avenue, 37th
Floor                                                                           


City/State/Zip: New York,
NY  10017                                                                           


Attention: Darren
Levine                                                                           


Tel:           212.551.1600                                                                


Fax:           212.551.1612                                                                


Email:           dlevine@deerfieldpartners.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Deerfield Special Situations Fund,
LP                                                                           


AUTHORIZED SIGNATORY


By:           /s/ James
Flynn                                                                
Name:  James Flynn
Title:    General Partner


ADDRESS FOR NOTICE


c/o: Deerfield
Management                                                                           


Street: 780 3rd Avenue, 37th
Floor                                                                           


City/State/Zip: New York,
NY  10017                                                                           


Attention: Darren
Levine                                                                           


Tel:           212.551.1600                                                                


Fax:           212.551.1612                                                                


Email:           dlevine@deerfieldpartners.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


DAFNA LifeScience Select
Ltd                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Fariba
Ghodsian                                                                
Name:  Fariba Ghodsian
Title:    Managing Member


ADDRESS FOR NOTICE


c/o: DAFNA Capital
Management                                                                           


Street: 10990 Wilshire Boulevard, Suite
1400                                                                           


City/State/Zip: Los Angeles,
CA  90024                                                                           


Attention: Fariba
Ghodsian                                                                           


Tel:           310.954.3200                                                                


Fax:           310.445.6594                                                                


Email:           fghodsian@dafnacapital.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


DAFNA LifeScience
Ltd                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Fariba
Ghodsian                                                                
Name:  Fariba Ghodsian
Title:    Managing Member


ADDRESS FOR NOTICE


c/o: DAFNA Capital
Management                                                                           


Street: 10990 Wilshire Boulevard, Suite
1400                                                                           


City/State/Zip: Los Angeles,
CA  90024                                                                           


Attention: Fariba
Ghodsian                                                                           


Tel:           310.954.3200                                                                


Fax:           310.445.6594                                                                


Email:           fghodsian@dafnacapital.com                                                                



 
 

--------------------------------------------------------------------------------

 

 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


DAFNA LifeScience Market Neutral
Ltd                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Fariba
Ghodsian                                                                
Name:  Fariba Ghodsian
Title:    Managing Member


ADDRESS FOR NOTICE


c/o: DAFNA Capital
Management                                                                           


Street: 10990 Wilshire Boulevard, Suite
1400                                                                           


City/State/Zip: Los Angeles,
CA  90024                                                                           


Attention: Fariba
Ghodsian                                                                           


Tel:           310.954.3200                                                                


Fax:           310.445.6594                                                                


Email:           fghodsian@dafnacapital.com                                                                



 
 

--------------------------------------------------------------------------------

 

 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Iroquois Master Fund
Ltd.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Joshua
Silverman                                                                
Name:  Joshua Silverman
Title:    Authorized signatory


ADDRESS FOR NOTICE


c/o:                                                                           


Street: 641 Lexington Ave. 26th
Floor                                                                           


City/State/Zip: New York, NY
10022                                                                           


Attention: Joshua
Silverman                                                                           


Tel:           212.974.3070                                                                


Fax:           212.207.3452                                                                


Email:           jsilverman@icfund.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Capital Ventures
International                                                                           


AUTHORIZED SIGNATORY


By:  Heights Capital Management, Inc., its agent
By:           /s/ Todd
Silverberg                                                                
Name:  Todd Silverberg
Title:


ADDRESS FOR NOTICE


c/o: Heights Capital
Management                                                                           


Street: 101 California St., Suite
3250                                                                           


City/State/Zip: San Francisco,
CA  94111                                                                           


Attention: Sam
Winer                                                                           


Tel:           415.403.6500                                                                


Fax:           415.403.6526                                                                


Email:           sam.wner@sig.com, Stephen.tam@sig.com 




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Robert F. Carey III Trust DTD
4/24/01                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Robert F.
Carey                                                                
Name:  Robert F. Carey
Title:  Trustee








 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Lincoln Park Capital Fund,
LLC                                                                           


AUTHORIZED SIGNATORY


By: Lincoln Park Capital, LLC
By: Rockledge Capital Corporation
By:           /s/ Joshua
Scheinfeld                                                                
Name:  Joshua Scheinfeld
Title:    President


ADDRESS FOR NOTICE


c/o:                                                                           


Street: 440 North Wells St., Suite
620                                                                           


City/State/Zip: Chicago,
IL  60654                                                                           


Attention: Joshua
Scheinfeld                                                                           


Tel:           312.822.9300                                                                


Fax:           312.822.9301                                                                


Email:           jscheinfeld@lincolnparkcapital.com                                                                




 

 
 

--------------------------------------------------------------------------------

 



 
WITNESS WHEREOF, the parties have executed this Registration Rights Agreement as
of the date first written above.
 


NAME OF INVESTING ENTITY


Rosalind Capital Partners
L.P.                                                                           


AUTHORIZED SIGNATORY


By:           /s/ Steven
Salamon                                                                
Name:  Steven Salamon
Title:    President, Rosalind Advisors, Inc.


ADDRESS FOR NOTICE


c/o: Rosalind Advisors,
Inc.                                                                           


Street: 175 Bloor Street East, South Tower, Suite 807 


City/State/Zip: Toronto, ON, Canada  M4W 3R8 


Attention: Steven
Salamon                                                                           


Tel:           416.888.7606                                                                


Fax:           416.850.5166                                                                


Email:           steven@rosalindcap.com                                                                









 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
PLAN OF DISTRIBUTION


We are registering the shares of Common Stock issued to the selling stockholders
and issuable upon exercise of the warrants issued to the selling stockholders to
permit the resale of these shares of Common Stock by the holders of the shares
of Common Stock and warrants from time to time after the date of this
prospectus.  We will not receive any of the proceeds from the sale by the
selling stockholders of the shares of Common Stock.  We will bear all fees and
expenses incident to our obligation to register the shares of Common Stock.


The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions.  The shares of Common Stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions.  The selling stockholders may use any one
or more of the following methods when selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 
·  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·  
through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 
·  
a combination of any such methods of sale; and

 
·  
any other method permitted pursuant to applicable law.

 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.
 
Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of Common Stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of Common
Stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule
2440; and in the case of a principal transaction a markup or markdown in
compliance with FINRA IM-2440.
 
In connection with sales of the shares of Common Stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
Common Stock in the course of hedging in positions they assume.  The selling
stockholders may also sell shares of Common Stock short and if such short sale
shall take place after the date that this Registration Statement is declared
effective by the Commission, the selling stockholders may deliver shares of
Common Stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales.  The selling
stockholders may also loan or pledge shares of Common Stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of Common Stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of Common Stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus.  The selling stockholders also may transfer
and donate the shares of Common Stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.
 
The selling stockholders and any broker-dealer or agents participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales.  Selling Stockholders who are "underwriters" within the meaning of
Section 2(11) of the Securities Act will be subject to the applicable prospectus
delivery requirements of the Securities Act including Rule 172 thereunder and
may be subject to certain statutory liabilities under the Securities Exchange
Act of 1934, as amended, or the Exchange Act.
 
Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.  Upon
the Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction.  In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8.0%).
 
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the shares of Common Stock by the selling stockholder and any
other participating person.  To the extent applicable, Regulation M may also
restrict the ability of any person engaged in the distribution of the shares of
Common Stock to engage in market-making activities with respect to the shares of
Common Stock.  All of the foregoing may affect the marketability of the shares
of Common Stock and the ability of any person or entity to engage in
market-making activities with respect to the shares of Common Stock.
 
We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any
and any related legal expenses incurred by it.  We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling stockholders will be entitled to contribution.  We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.
 



 
 

--------------------------------------------------------------------------------

 



ANNEX B
 
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


The undersigned holder of shares of the common stock, par value $0.001 per share
of Raptor Pharmaceutical Corp. (the “Company”) issued pursuant to a certain
Securities Purchase Agreement by and among the Company and the Purchasers named
therein, dated as of August 9, 2010 (the “Agreement”), understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement on Form S-1 (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of the Agreement. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Agreement.


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities, if required (including
pursuant to Rule 172 under the Securities Act) and be bound by the provisions of
the Agreement (including certain indemnification provisions, as described
below).  Holders must complete and deliver this Notice and Questionnaire in
order to be named as selling stockholders in the Prospectus.  Holders of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire within three (3) Trading Days following the date of the Agreement
(1) will not be named as selling stockholders in the Resale Registration
Statement or the Prospectus and (2) may not use the Prospectus for resales of
Registrable Securities.


Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
 
NOTICE
 
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration
Statement.  The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:




 
QUESTIONNAIRE

 
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Stockholder:

 

   



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

   



 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

   

 
2.  Address for Notices to Selling Stockholder:

 

     
Telephone:
Fax:
Contact Person:
E-mail address of Contact
Person:________________________________________________



 
3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 
 
(a)
Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:

 

       



 
 
(b)
Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 

       



 
 
4.  Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 
Yes                         No   
 
(b)
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for
investment banking services to the Company?
 

 
Yes   
No   

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes                         No   
 
 
Note:
If yes, provide a narrative explanation below:

 

     



 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes                         No   
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
Type and amount of other securities beneficially owned:

 
 
_______________________________________________________________________________

 
 
_______________________________________________________________________________

 
6.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:

 

     





 


 
 
7.  Plan of Distribution:

 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
 
State any exceptions here:

 

     



 
 
***********

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth
below.  In the absence of any such notification, the Company shall be entitled
to continue to rely on the accuracy of the information in this Notice and
Questionnaire.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the
Prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of any such
Registration Statement and the Prospectus.
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement.  The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
 
The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
 
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement become
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”
 
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated:                                                                            
Beneficial
Owner:                                                                         


       
By:                                                                         
Name:
Title:


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Christopher Murphy
JMP Securities LLC
600 Montgomery Street
Suite 1100
San Francisco, California 94111
Tel: 415-869-4443
Fax: 415-835-8920
 
Email: cmurphy@jmpsecurities.com



 
 













 
 

--------------------------------------------------------------------------------

 
